Exhibit 10.4(a)

NONQUALIFIED STOCK OPTION AGREEMENT

PURSUANT TO THE JOHN BEAN TECHNOLOGIES CORPORATION

INCENTIVE COMPENSATION AND STOCK PLAN

This Agreement is made as of the <<Grant Date>> (the “Grant Date”) by JOHN BEAN
TECHNOLOGIES CORPORATION, a Delaware corporation, (the “Company”) and
<<Participant Name>> (the “Employee”).

In 2008, the Board of Directors of the Company (the “Board”) adopted the John
Bean Technologies Corporation Incentive Compensation and Stock Plan (the
“Plan”). The Plan, as it may be amended and continued, is incorporated by
reference and made a part of this Agreement and will control the rights and
obligations of the Company and the Employee under this Agreement. Except as
otherwise expressly provided herein, all capitalized terms have the meanings
provided in the Plan. To the extent there is a conflict between the Plan and
this Agreement, the provisions of the Plan will control.

The Compensation Committee of the Board (the “Committee”) determined that it
would be to the competitive advantage and interest of the Company and its
stockholders to grant a stock option to the Employee as an inducement to remain
in the service of the Company or one of its affiliates (collectively, the
“Employer”), and as an incentive for increased efforts during such service.

The Committee, on behalf of the Company, grants to the Employee a nonqualified
stock option (the “Option”) to purchase an aggregate of << # >> shares of the
common stock of the Company par value of $.01 per share (the “Common Stock”) at
a price of $<<Grant Price>> per share upon the following terms and conditions:

1.        Time of Exercise of Option.    Subject to its termination as provided
in Section 3, below, and to the satisfaction of the requirements of Section 2
below, the Option is exercisable at any time or from time to time, in whole or
in part, on or after <<January 2, 3 years after the Grant Date>> (the “Vesting
Date”). Notwithstanding the foregoing, the Option will become immediately
exercisable by the Employee or by the person or persons to whom the Employee’s
rights under the Option pass by will or by the applicable laws of descent and
distribution, in the event of the Employee’s death or Disability, or a Change in
Control of the Company.

2.        Employment.    Subject to Section 3, below, it is a condition
precedent to the right to exercise the Option that the Employee remain in the
employ of the Employer continuously during the period from the Grant Date to the
earliest of (a) the Vesting Date, (b) the date of the Employee’s retirement
under the Company’s pension plan on or after age 62, (c) the date of the
Employee’s death or (d) the date of the Employee’s Disability. Any portion of
the Option that is not vested will be forfeited upon the Employee’s termination
of employment with the Employer before the Vesting Date for a reason other than
the Employee’s death, Disability or retirement under the Company’s pension plan
on or after age 62.

 

1



--------------------------------------------------------------------------------

3.        Termination of Option.    The Option and all rights thereunder, to the
extent such rights will not have been exercised, will terminate and become null
and void on the earliest of the date (a) that is <<January 2, 10 years after the
Grant Date>>, (b) that is three months after the date the Employee ceases to be
an employee of an Employer for any reason other than death, Disability or
retirement under the Company’s pension plan on or after age 62, (c) that is five
years from the date of the Employee’s retirement under the Company’s pension
plan on or after age 62 or termination due to Disability, (d) that is one year
from the date of the Employee’s death or (e) the Employee is terminated for
Cause, (such date being referred to as the “Option Expiration Date”).

4.        Right to Exercise.    The Option may be exercised at any time on or
after the date on which it first becomes exercisable under Sections 1 and 2,
above, to and including the Option Expiration Date by the Employee or by the
person or persons to whom the Employee’s rights under the Option will pass by
will or by the applicable laws of descent and distribution. In no event may the
Option be exercised to any extent by anyone before it becomes exercisable
pursuant to Sections 1 and 2, above, or after the Option Expiration Date.

5.        Method of Exercise.    The Employee (or other person entitled to do
so) may exercise the Option with respect to all or any part of the shares then
subject to such exercise (a) by giving the Company written notice of such
exercise, specifying the Grant Date, the number of such shares as to which the
Option is being exercised, paying by cash or check, bank draft or postal or
express money order payable to the order of the Company in lawful money of the
United States an amount equal to the sum of the option price of such shares and
the amount of any taxes required to be withheld by the Company (the “Option
Payment”) or by shares of Common Stock that have been held by the Employee for
at least six months at the time of exercise, or, that were purchased by the
Employee on the open market, having a Fair Market Value at the date of such
notice equal to the Option Payment or by a combination of cash, check, draft,
money order and such shares, and (b) by giving satisfactory assurance in writing
that such shares will not be publicly offered for sale, other than on a national
securities exchange. The Company may from time to time make available
alternative methods of exercise upon notice to the Employee. As soon as
practicable after receipt of such notice and payment, the Company will, without
transfer or issue tax or other incidental expense to the Employee or other
person exercising the Option, deliver to such Employee or other person a
certificate or certificates for Common Stock. If there is a failure to accept
delivery of all or any part of the upon tender of delivery thereof, the right to
purchase such undelivered Common Stock may be terminated by the Company.

6.        Adjustment.    The Committee shall make equitable substitutions or
adjustments in the Option and/or Common Stock issuable upon exercise of the
Option as it determines to be appropriate in the event of any corporate event or
transaction such as a stock split, merger, consolidation, separation, including
a spin-off or other distribution of stock or property of the Company,
reorganization or any partial or complete liquidation of the Company.

 

2



--------------------------------------------------------------------------------

7.        Rights Prior to Exercise.    The Option will during the Employee’s
lifetime be exercisable only by the Employee, and neither the Option nor any
right thereunder will be assignable or transferable by the Employee by voluntary
or involuntary act, operation of law, or otherwise, other than by testamentary
bequest or devise or the laws of descent and distribution. Any effort to assign
or transfer a right, except as provided for herein, will be ineffective and may
result in the Company terminating the Option. Neither the Employee nor any other
person entitled to exercise the Option will have any of the rights of a
stockholder with respect to the shares subject to the Option, except to the
extent that Common Stock will have been issued upon the exercise of the Option.

8.        No Limitation on Rights of the Company.    The granting of the Option
will not in any way affect the right or power of the Company to make
adjustments, reclassifications or changes in its capital or business structure
or to merge, consolidate, reincorporate, dissolve, liquidate or sell or transfer
all or any part of its business or assets.

9.        Employment.    Nothing in this Agreement or in the Plan will be
construed as constituting a commitment, guarantee, agreement or understanding of
any kind or nature that the Employer will continue to employ the Employee, or as
affecting in any way the right of the Employer to terminate the employment of
the Employee at any time.

10.        Government Regulation.    The Company’s obligation to deliver Common
Stock upon exercise of the Option will be subject to all applicable laws, rules
and regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.

11.        Withholding.    The Employer will comply with all applicable
withholding tax laws, and will be entitled to take any action necessary to
effectuate such compliance.

12.        Notice.    Any notice to the Company provided for in this Agreement
will be addressed to it in care of its Secretary, John Bean Technologies
Corporation, 200 East Randolph Drive, Chicago, Illinois 60601, and any notice to
the Employee (or other person entitled to exercise the Option) will be addressed
to the Employee’s address now on file with the Company, or to such other address
as either may designate to the other in writing. Any notice will be deemed to be
duly given when enclosed in a properly sealed envelope and addressed as stated
above, and deposited, postage paid, in a post office or branch post office
regularly maintained by the United States government.

13.        Administration.    The Committee administers the Plan. The Employee’s
rights under this Agreement are expressly subject to the terms and conditions of
the Plan, a copy of which is attached hereto, including any guidelines the
Committee adopts from time to time.

 

3



--------------------------------------------------------------------------------

14.        Binding Effect.    This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns.

15.        Sole Agreement.    This Agreement is the entire agreement between the
parties to it, and any and all prior oral and written representations are merged
into this Agreement. This Agreement may only be amended by written agreement
between the Company and the Employee. Employee expressly acknowledges that the
form of the grant agreement that the Employee accepts electronically through the
Fidelity NetBenefits website is intended to facilitate the administration of
this Option award and may not be a full version of this Agreement due to
limitiations inherit in such website that are imposed by Fidelity. The terms of
this Agreement will govern the Employee’s award in the event of any
inconsistency with the agreement viewed or accepted by the Employee on the
Fidelity NetBenefits website.

16.        Governing Law.    The interpretation, performance and enforcement of
this agreement will be governed by the laws of the State of Delaware.

17.        Privacy.    Employee acknowledges and agrees to the Employer
transferring certain personal data of such Employee to the Company for purposes
of implementing, performing or administering the Plan or any related benefit.
Employee expressly gives his consent to the Employer and the Company to process
such personal data.

Executed as of the Grant Date.

JOHN BEAN TECHNOLOGIES CORPORATION

 

By:

 

 

   

 

 

    Vice President, Human Resources

   

            (Employee)

     

 

     

            (Title)

     

 

     

            (Division)

     

 

     

            (Address)

     

 

     

            (Social Security Number)

 

4